Exhibit 10.21

EXECUTIVE SALARY CONTINUATION AGREEMENT

          This Agreement is made and entered into this _01_ day of _Jan_, 2006,
by and between United Security Bank, a California banking corporation (the
“Employer”), and William F. Scarborough, an individual residing in the State of
California (hereinafter referred to as the “Executive”).  The purpose of this
Agreement is to provide specified benefits to the Executive, a member of a
select group of management or highly compensated employees who contribute
materially to the continued growth, development, and future business success of
the Employer.

RECITALS

          WHEREAS, the Executive is an employee of the Employer and is serving
as its William Scarborough Officer;

          WHEREAS, the Executive’s experience and knowledge of the affairs of
the Employer and the banking industry are extensive and valuable;

          WHEREAS, it is deemed to be in the best interests of the Employer to
provide the Executive with certain salary continuation benefits, on the terms
and conditions set forth herein, in order to reasonably induce the Executive to
remain in the Employer’s employment; and

          WHEREAS, the Executive and the Employer wish to specify writing the
terms and conditions upon which this additional compensatory incentive will be
provided to the Executive or to the Executive’s designated beneficiaries, as the
case may be;

          NOW, THEREFORE, in consideration of the services to be performed in
the future, as well as the mutual promises and covenants contained herein, the
Executive and the Employer agree as follows:

AGREEMENT

1.   Terms and Definitions.

          1.1.   Administrator.  The Employer shall be the “Administrator” and,
solely for the purposes of ERISA, the “fiduciary” of this Agreement where a
fiduciary is required by ERISA.

          1.2.   Annual Benefit.  The term “Annual Benefit” shall mean an annual
sum of fifty thousand dollars ($50,000) multiplied by the Applicable Percentage
(defined below) and then reduced to the extent required: (i) under the other
provisions of this Agreement; (ii) by reason of the lawful order of any
regulatory agency or body having jurisdiction over the Employer; and (iii) in
order for the Employer to properly comply with any and all applicable state and
federal laws, including, but not limited to, income, employment and disability
income tax laws (e.g., FICA, FUTA, SDI).

--------------------------------------------------------------------------------




          1.3.   Applicable Percentage.  The term “Applicable Percentage” shall
mean that percentage listed on Schedule “A” attached hereto which is adjacent to
the number of complete Year of Service provided by Executive for or on behalf of
the Employer as an employee which have elapsed starting from the Effective Date
of this Agreement and ending on the date the Executive’s employment is
terminated for purposes of this Agreement.  In the event the Executive’s
employment with the Employer is terminated other than by reason of death,
disability, termination for cause or Retirement on the part of the Executive,
the Executive shall be deemed for purposes of determining the number of complete
years to have completed a year of service in its entirety for any partial year
of service after the last anniversary date of the Effective Date during which
the Executive’s employment is terminated, provided that in no event shall the
Executive be deemed to have completed a year of service for the partial year
that occurs prior to the first anniversary date of this Agreement.

          1.4.   Beneficiary.  The term “beneficiary” or “designated
beneficiary” shall mean the person or persons whom the Executive shall designate
in a valid Beneficiary Designation, a copy of which is attached hereto as
Exhibit “B”, to receive the benefits provided hereunder.  A Beneficiary
Designation shall be valid only if it is in the form attached hereto and made a
part hereof and is received by the Administrator prior to the Executive’s
death.  The Executive’s beneficiary designation shall be deemed automatically
revoked if the Beneficiary predeceases the Executive or if the Executive names a
spouse as Beneficiary and the marriage is subsequently dissolved.  Upon the
acceptance by the Plan Administrator of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be cancelled.  The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Executive and accepted by the Plan Administrator prior to the
Executive’s death.

          1.5.   The Code.  The “Code” shall mean the Internal Revenue Code of
1986, as amended (the “Code”).

          1.6.   Disability/Disabled.  The term “Disability” or “Disabled” shall
mean either that the Executive is (i) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
sponsored by the Employer.

          1.7.   Effective Date.  The term “Effective Date” shall mean the date
upon which this Agreement was entered into by the parties, as first written
above.

          1.8.   ERISA. The term “ERISA” shall mean the Employee Retirement
Income Security Act of 1974, as amended.

--------------------------------------------------------------------------------




          1.9.   Key Employee.  The term “Key Employee” means a key employee (as
defined in Section 416(i) of the Code without regard to paragraph 5 thereof) of
the Bank if any stock of the Bank is publicly traded on an established
securities market or otherwise.

          1.10.   Plan Year. The term “Plan Year” shall mean the Employer’s
calendar year.

          1.11.   Retirement.  The term “Retirement” or “Retires” shall refer to
the date on which the Executive attains the age of at least sixty-three (63) and
acknowledges in writing to the Employer to be the last day he will provide any
significant personal services, whether as an employee, director or independent
consultant or contractor, to the Employer. For purposes of this Agreement, the
phrase “significant personal services” shall mean more than ten (10) hours of
personal services rendered to one or more individuals or entities in any thirty
(30) day period.

          1.12.   Separation from Service.  The term “Separation from Service”
means the termination of the Executive’s employment with the Employer for
reasons other than death or Disability.  Whether a Separation from Service takes
place is determined based on the facts and circumstances surrounding the
termination of the Executive’s employment and whether the Employer and the
Executive intended for the Executive to provide significant services for the
Employer following such termination.  A termination of employment will not be
considered a Separation from Service if:

 

          (a)          the Executive continues to provide services as an
employee of the Employer at an annual rate that is twenty percent (20%) or more
of the services rendered, on average, during the immediately preceding three
full calendar years of employment (or, if employed less than three years, such
lesser period) and the annual remuneration for such services is twenty percent
(20%) or more of the average annual remuneration earned during the final three
full calendar years of employment (or, if less, such lesser period), or

 

 

 

          (b)          the Executive continues to provide services to the
Employer in a capacity other than as an employee of the Employer at an annual
rate that is fifty percent (50%) or more of the services rendered, on average,
during the immediately preceding three full calendar years of employment (or if
employed less than three years, such lesser period) and the annual remuneration
for such services is fifty percent (50%) or more of the average annual
remuneration earned during the final three full calendar years of employment (or
if less, such lesser period).

          1.13.   Surviving Spouse. The term “Surviving Spouse” shall mean the
person, if any, who shall be legally married to the Executive on the date of the
Executive’s death.

--------------------------------------------------------------------------------




          1.14.   Termination for Cause.  The term “Termination for Cause” shall
mean the Separation of Service of the Executive upon the occurrence of any of
the following events:

               (i)   the Executive is convicted of illegal activity by a court
of competent jurisdiction or pleads guilty to or nolo contendere to illegal
activity, which activity materially adversely affects the Employer’s reputation
in the community or which evidences the lack of the Executive’s fitness or
ability to perform the Executive’s duty as determined by the Board of Directors
in good faith;

               (ii)   the Executive has committed any illegal or dishonest act
which would cause termination of coverage under the Employer’s Bankers’ Blanket
Bond as to the Executive, as distinguished from termination of coverage as to
the Employer as a whole;

               (iii)  the Executive materially fails to perform, or habitually
neglects, the Executive’s duties or commits a material act of malfeasance or
misfeasance in connection therewith; or

               (iv)   an action is commenced by any bank regulatory agency
having jurisdiction, to remove or suspend the Executive from office, or a cease
and desist order under 12 U.S.C. 1818(b) or any similar Federal or state statute
is issued against the Executive or the Employer which calls for the Executive’s
suspension or removal from office.

          1.15.   Year of Service.  The term “Year of Service” means each twelve
consecutive month period beginning on the Effective Date and any twelve (12)
month anniversary thereof, during the entirety of which time the Executive is an
employee of Employer.

2.   Scope, Purpose and Effect.

          2.1.   Contract of Employment.  Although this Agreement is intended to
provide the Executive with an additional incentive to remain in the employ of
the Employer, this Agreement shall not be deemed to constitute a contract of
employment between the Executive and the Employer nor shall any provision of
this Agreement restrict or expand the right of the Employer to terminate the
Executive’s employment. This Agreement shall have no impact or effect upon any
separate written employment agreement which the Executive may have with the
Employer, it being the parties’ intention and agreement that unless this
Agreement is specifically referenced in said employment agreement (or any
modification thereto), this Agreement (and the Employer’s obligations hereunder)
shall stand separate and apart and shall have no effect upon, nor be affected
by, the terms and provisions of said employment agreement.

          2.2.   Fringe Benefit.  The benefits provided by this Agreement are
granted by the Employer as a fringe benefit to the Executive and are not a part
of any salary reduction plan or any arrangement deferring a bonus or a salary
increase. The Executive has no option to take any current payments or bonus in
lieu of the benefits provided by this Agreement.

--------------------------------------------------------------------------------




3.   Payments Upon or After Retirement.

          3.1.   Payments  Upon Retirement.  If the Executive shall remain in
the continuous employment of the Employer until Retirement, the Executive shall
be entitled to be paid the Annual Benefit, with the Applicable Percent equal to
100% for a period of twelve (12) years, in equal monthly installments, with each
installment to be paid on the first day of each month, beginning with the month
following the month in which the Executive Retires or upon such later date as
may be mutually agreed upon in writing by the Executive and the Employer in
advance of said Retirement Date, subject to the deferral of distributions
condition in Section 11.14 herein if Executive is a Key Employee. 

          3.2.   Payments in the Event of Death After Retirement.  The Employer
agrees that if the Executive Retires, but shall die before receiving all of the
monthly payments described in Section 3.1 herein, the Employer will make the
remaining monthly payments, undiminished and on the same schedule as if the
Executive had not died, to the Executive’s designated beneficiary.  If the
Executive dies without a valid beneficiary designation, then the benefits shall
be made to the personal representative of the Executive’s estate for the benefit
of the Executive’s estate.

4.   Payments in the Event Death or Disability Occurs Prior to Retirement.

          4.1.   Payments in the Event of Death Prior to Retirement.  In the
event the Executive should die while actively employed by the Employer at any
time after the Effective Date of this Agreement, but prior to Retirement, the
Employer agrees to pay the Annual Benefit with the Applicable Percentage equal
to 100% for a period of twelve (12) years in equal monthly installments, with
each installment to be paid commencing upon the later of (i) the first of the
month following Executive’s death or (ii) within thirty (30) days following the
date of receipt by the Bank of the Executive’s death certificate to the
Executive’s designated beneficiary.  If the Executive dies without a valid
beneficiary designation, then the benefits shall be made to the personal
representative of the Executive’s estate for the benefit of the Executive’s
estate.

          4.2.   Payments in the Event of Disability Prior to Retirement. In the
event the Executive becomes Disabled while actively employed by the Employer at
any time after the date of this Agreement but prior to Retirement, the Executive
shall: (i) continue to be treated during such period of Disability as being
gainfully employed by the Employer but shall not add applicable Years of Service
for the purpose of determining the Annual Benefit; and (ii) be entitled to be
paid the Annual Benefit, with the Applicable Percentage as set forth in Schedule
A and as determined by the applicable years of service at the time of
disability, for twelve (12) years in equal monthly installments, with each
installment to be paid on the first day of each month, beginning with the month
following the earlier of (1) the month in which the Executive attains
sixty-three (63) years of age; or (2) the date upon which the Executive is no
longer entitled to receive Disability benefits under the Executive’s principal
Disability insurance policy and does not, at such time, return to and thereafter
fulfill the responsibilities associated with the employment position held with
the Employer prior to becoming Disabled by reason of such Disability
continuing. 

--------------------------------------------------------------------------------




          The Employer agrees that if (i) the Executive becomes Disabled while
actively employed by the Employer at any time after the date of this Agreement
but prior to Retirement, (ii) Employer has started to distribute payments to
Executive under the first paragraph of this Section 4.2 and (iii) Executive dies
before receiving all of the monthly payments described in the first paragraph of
this Section 4.2, then the Employer will make the remaining monthly payments,
undiminished and on the same schedule as if the Executive had not died, to the
Executive’s designated beneficiary.  If the Executive dies without a valid
beneficiary designation, then the benefits shall be made to the personal
representative of the Executive’s estate for the benefit of the Executive’s
estate.

          Notwithstanding the foregoing, in the event the Executive should die
while actively or gainfully employed by the Employer at any time after the
Effective Date of this Agreement and prior to Retirement, the payments provided
in Section 4.1 herein shall be paid in lieu of the payments provided in the
first paragraph of this Section 4.2, provided that the Executive or his legal
representative shall have not elected to take the benefits provided by Section 5
herein and payments provided in the first paragraph of this Section 4.2 have not
commenced.

5.   Payments in the Event Employment is Terminated Other than by Death,
Disability, Termination for Cause or Retirement.

          As indicated in Section 2 herein, the Employer reserves the right to
terminate the Executive’s employment, with or without cause but subject to any
written employment agreement which may then exist, at any time prior to the
Executive’s Retirement.  In the event that the employment of the Executive shall
be terminated for any reason, including voluntary termination by the Executive,
but other than by reason of (i) Disability except as provided in the last
paragraph of Section 4.2, (ii) death, (iii) Termination for Cause, or (iv)
Retirement, the Executive shall be entitled to be paid the Annual Benefit, with
the Applicable Percentage as set forth in Schedule A and as determined by the
applicable Years of Service at the time of Executive’s termination of employment
with the Employer, for a period of twelve (12) years in equal monthly
installments, with each installment to be paid on the first day of each month,
beginning with the month following the later of (i) the Executive’s Separation
of Service from Employer or (ii) the Executive attaining age sixty-three (63),
subject to the deferral of distributions condition in Section 11.14 herein if
Executive is a Key Employee.

          The Employer agrees that if the Executive is entitled to benefits
under the first paragraph of this Section 5, but dies before receiving all of
the monthly payments described in the first paragraph of this Section 5, the
Employer will make the remaining monthly payments, undiminished and on the same
schedule as if the Executive had not died, to the Executive’s designated
beneficiary.  If the Executive dies without a valid beneficiary designation,
then the benefits shall be made to the personal representative of the
Executive’s estate for the benefit of the Executive’s estate.

          Executive agrees that the payment of benefits pursuant to this Section
5 to the extent Executive is entitled to such benefits is in lieu of any other
benefits under this Agreement.

--------------------------------------------------------------------------------




6.   Termination for Cause.

          Notwithstanding anything to the contrary, in the event the termination
of employment of the Executive is Termination for Cause as defined in Section
1.14 herein, the Executive shall not be entitled to any benefits pursuant to
this Agreement.

7.   No Ownership Rights to the Employer’s Assets.

          The Employer reserves the right to determine, in its sole and absolute
discretion, whether, to what extent and by what method, if any, to provide for
the payment of the amounts which may be payable to the Executive or the
Executive’s beneficiaries under the terms of this Agreement (“Benefits”). The
rights of the Executive or any beneficiary of the Executive under this Agreement
shall be solely those of an unsecured creditor of the Employer.

          In the event that the Employer, in its sole and absolute discretion,
elects to acquire an insurance policy, an annuity or any other asset to recoup
the costs or any portion thereof of the Benefits, then such insurance policy,
annuity or other asset shall not be deemed to be held under any trust for the
benefit of the Executive or his beneficiaries or to be security for the
performance of the obligations of the Employer under this Agreement, but shall
be, and remain, a general unpledged, unrestricted asset of the Employer.  The
Executive and his beneficiaries shall have no rights whatsoever with respect to,
or any claim against, any such insurance policy, annuity or other asset. In
connection with the Employer electing to acquire any such insurance policy or
annuity, the Executive agrees to cooperate to facilitate such acquisition, and
pursuant thereto shall execute such documents and undergo such medical
examinations or tests as the Employer may reasonably request.

8.   Claims Procedure.

          An Executive or Beneficiary (“claimant”) who has not received benefits
under the Agreement that he or she believes should be distributed shall make a
claim for such benefits as follows:

          8.1.   Written Claim.  The claimant initiates a claim by submitting to
the Plan Administrator a written claim for the benefits.  If such a claim
relates to the contents of a notice received by the claimant, the claim must be
made within sixty days after such notice was received by the claimant.  All
other claims must be made within 180 days of the date on which the event that
caused the claim to arise occurred.  The claim must state with particularity the
determination desired by the claimant.

          8.2.   Timing of Plan Administrator Response.  The Plan Administrator
shall respond to such claimant within 90 days after receiving the claim.  If the
Plan Administrator determines that special circumstances require additional time
for processing the claim, the Plan Administrator can extend the response period
by an additional 90 days by notifying the claimant in writing, prior to the end
of the initial 90-day period, that an additional period is required.  The notice
of extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.

--------------------------------------------------------------------------------




          8.3.   Notice of Decision.  If the Plan Administrator denies part or
all of the claim, the Plan Administrator shall notify the claimant in writing of
such denial.  The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant.  The notification shall set forth:

          (a)          The specific reasons for the denial;

          (b)          A reference to the specific provisions of the Agreement
on which the denial is based;

          (c)          A description of any additional information or material
necessary for the claimant to perfect the claim and an explanation of why it is
needed;

          (d)          An explanation of the Agreement’s review procedures and
the time limits applicable to such procedures; and

          (e)          A statement of the claimant’s right to bring a civil
action following an adverse benefit determination on review.

          8.4.   Review Procedure.  If the Plan Administrator denies part or all
of the claim, the claimant shall have the opportunity for a full and fair review
by the Plan Administrator of the denial, as follows:

          8.5.   Written Request for Review of Denial.  To initiate the review,
the claimant, within 60 days after receiving the Plan Administrator’s notice of
denial, must file with the Plan Administrator a written request for review.

          8.6.   Additional Submissions – Information Access.  The claimant
shall then have the opportunity to submit written comments, documents, records
and other information relating to the claim.  The Plan Administrator shall also
provide the claimant, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the
claimant’s claim for benefits.

          8.7.   Considerations on Review.  In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

          8.8.   Timing of Plan Administrator Response.  The Plan Administrator
shall respond in writing to such claimant within 60 days after receiving the
request for review.  If the Plan Administrator determines that special
circumstances require additional time for processing the claim, the Plan
Administrator can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required.  The notice of extension must set
forth the special circumstances and the date by which the Plan Administrator
expects to render its decision.

--------------------------------------------------------------------------------




          8.9.   Notice of Decision of Review.  The Plan Administrator shall
notify the claimant in writing of its decision on review.  The Plan
Administrator shall write the notification in a manner calculated to be
understood by the claimant.  The notification shall set forth:

          (a)          The specific reasons for the denial;

          (b)          A reference to the specific provisions of the Agreement
on which the denial is based;

          (c)          A statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant  to the claimant’s claim for
benefits; and

          (d)          A statement of the claimant’s right to bring a civil
action.

9.   Status of an Unsecured General Creditor.

          Notwithstanding anything contained herein to the contrary: (i) neither
the Executive nor the Executive’s beneficiary shall have any legal or equitable
rights, interests or claims in or to any specific property or assets of the
Employer; (ii) none of the Employer’s assets shall be held in or under any trust
for the benefit of the Executive or the Executive’s beneficiary or held in any
way as security for the fulfillment of the obligations of the Employer under
this Agreement; (iii) all of the Employer’s assets shall be and remain the
general unpledged and unrestricted assets of the Employer; (iv) the Employer’s
obligation under this Agreement shall be that of an unfunded and unsecured
promise by the Employer to pay money in the future; and (v) the Executive and
the Executive’s beneficiary shall be unsecured general creditors with respect to
any benefits which may be payable under the terms of this Agreement.

10.   Covenant Not to Interfere.

          The Executive agrees not to take any action which prevents the
Employer from collecting the proceeds of any life insurance policy which the
Employer may happen to own at the time of the Executive’s death and of which the
Employer is the designated beneficiary.

11.   Miscellaneous.

          11.1.   Opportunity to Consult with Independent Counsel.  The
Executive acknowledges that he has been afforded the opportunity to consult with
independent counsel of his choosing regarding both the benefits granted to him
under the terms of this Agreement and the terms and conditions which may affect
the Executive’s right to these benefits.  The Executive further acknowledges
that he has read, understands and consents to all of the terms and conditions of
this Agreement, and that he enters into this Agreement with a full understanding
of its terms and conditions.

--------------------------------------------------------------------------------




          11.2.   Arbitration of Disputes.  All claims, disputes and other
matters in question arising out of or relating to this Agreement or the breach
or interpretation thereof, other than those matters which are to be determined
by the Employer in its sole and absolute discretion, shall be resolved by
binding arbitration before a representative member, selected by the mutual
agreement of the parties, of the Judicial Arbitration and Mediation Services,
Inc. (“JAMS”), located in location nearest to Fresno, California.  In the event
JAMS is unable or unwilling to conduct the arbitration provided for under the
terms of this Section, or has discontinued its business, the parties agree that
a representative member, selected by the mutual agreement of the parties, of the
American Arbitration Association (“AAA”), located in or nearest to Fresno,
California, shall conduct the binding arbitration referred to in this Section. 
Notice of the demand for arbitration shall be filed in writing with the other
party to this Agreement and with JAMS (or AAA, if necessary).  In no event shall
the demand for arbitration be made after the date when institution of legal or
equitable proceedings based on such claim, dispute or other matter in question
would be barred by the applicable statute of limitations.  The arbitration shall
be subject to such rules of procedure used or established by JAMS, or if there
are none, the rules of procedure used or established by AAA.  Any award rendered
by JAMS or AAA shall be final and binding upon the parties, and as applicable,
their respective heirs, beneficiaries, legal representatives, agents, successors
and assigns, and may be entered in any court having jurisdiction thereof.  The
obligation of the parties to arbitrate pursuant to this clause shall be
specifically enforceable in accordance with, and shall be conducted consistently
with, the provisions of Title 9 of Part 3 of the California Code of Civil
Procedure.  Any arbitration hereunder shall be conducted in Southern California,
unless otherwise agreed to by the parties.

          11.3.   Attorneys’ Fees. In the event of any arbitration or litigation
concerning any controversy, claim or dispute between the parties hereto, arising
out of or relating to this Agreement or the breach hereof, or the interpretation
hereof, the prevailing party shall be entitled to recover from the losing party
reasonable expenses, attorneys’ fees and costs incurred in connection therewith
or in the enforcement or collection of any judgment or award rendered therein. 
The “prevailing party” means the party determined by the arbitrator(s) or court,
as the case may be, to have most nearly prevailed, even if such party did not
prevail in all matters, not necessarily the one in whose favor a judgment is
rendered.

          11.4.   Notice.  Any notice required or permitted of either the
Executive or the Employer under this Agreement shall be deemed to have been duly
given, if by personal delivery, upon the date received by the party or its
authorized representative; if by facsimile, upon transmission to a telephone
number previously provided by the party to whom the facsimile is transmitted as
reflected in the records of the party transmitting the facsimile and upon
reasonable confirmation of such transmission; and if by mail, on the third day
after mailing via U.S. first class mail, registered or certified, postage
prepaid and return receipt requested, and addressed to the party at the address
given below for the receipt of notices, or such changed address as may be
requested in writing by a party.

--------------------------------------------------------------------------------




 

If to the Employer:

 

 

 

United Security Bank

 

1525 East Shaw Avenue Suite 200

 

Fresno, California 93710

 

Attention: Dennis R. Woods

 

Chairman of the Board

 

 

 

If to the Executive:

 

 

 

William F. Scarborough

 

c/o United Security Bank

 

2151 West Shaw Avenue

 

Fresno, California 93711

          11.5.   Assignment. Neither the Executive nor any other beneficiary
under this Agreement shall have any power or right to transfer, assign,
hypothecate, modify or otherwise encumber any part or all of the amounts payable
hereunder, nor, prior to payment in accordance with the terms of this Agreement,
shall any portion of such amounts be: (i) subject to seizure by any creditor of
any such beneficiary, by a proceeding at law or in equity, for the payment of
any debts, judgments, alimony or separate maintenance obligations which may be
owed by the Executive or any designated beneficiary; or (ii) transferable by
operation of law in the event of bankruptcy, insolvency or otherwise.  Any such
attempted assignment or transfer shall be void and shall terminate this
Agreement, and the Employer shall thereupon have no further liability hereunder.

          11.6.   Binding Effect/Merger or Reorganization.  This Agreement shall
be binding upon and inure to the benefit of the Executive and the Employer and,
as applicable, their respective heirs, beneficiaries, legal representatives,
agents, successors and assigns.  Accordingly, the Employer shall not merge or
consolidate into or with another corporation, or reorganize or sell
substantially all of its assets to another corporation, firm or person, unless
and until such succeeding or continuing corporation, firm or person agrees to
assume and discharge the obligations of the Employer under this Agreement.  Upon
the occurrence of such event, the term “Employer” as used in this Agreement
shall be deemed to refer to such surviving or successor firm, person, entity or
corporation.

          11.7.   Nonwaiver.  The failure of either party to enforce at any time
or for any period of time any one or more of the terms or conditions of this
Agreement shall not be a waiver of such term(s) or condition(s) or of that
party’s right thereafter to enforce each and every term and condition of this
Agreement.

          11.8.   Partial Invalidity.  If any term, provision, covenant or
condition of this Agreement is determined by an arbitrator or a court, as the
case may be, to be invalid, void, or unenforceable, such determination shall not
render any other term, provision, covenant or condition invalid, void or
unenforceable, and the Agreement shall remain in full force and effect
notwithstanding such partial invalidity.

--------------------------------------------------------------------------------




          11.9.   Entire Agreement.  This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties with respect to the
subject matter of this Agreement and contains all of the covenants and
agreements between the parties with respect thereto.  Each party to this
Agreement acknowledges that no other representations, inducements, promises or
agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of any party, which are not set forth herein, and that no other
agreement, statement or promise not contained in this Agreement shall be valid
or binding on either party.

          11.10.   Modifications.  Any modification of this Agreement shall be
effective only if it is in writing and signed by each party or such party’s
authorized representative.

          11.11.   Section Headings.  The Section headings used in this
Agreement are included solely for the convenience of the parties and shall not
affect or be used in connection with the interpretation of this Agreement.

          11.12.   No Strict Construction.  The language used in this Agreement
shall be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction will be applied against any
person.

          11.13.   Governing Law.  The laws of the State of California, other
than those laws denominated choice of law rules, and, where applicable, the
rules and regulations of the Federal Deposit Insurance Corporation or any other
regulatory agency or governmental authority having jurisdiction over the
Employer, shall govern the validity, interpretation, construction and effect of
this Agreement.

          11.14.   Restriction on Timing of Distribution.  Notwithstanding any
provision of this Agreement to the contrary, if the Executive is considered a
Key Employee at the time of Separation from Service of the Employer in
accordance with Section 409A of the Code, benefit distributions that are made
upon Separation from Service may not commence earlier than six (6) months after
the date of such Separation from Service.  Therefore, in the event this Section
11.14 is applicable to the Executive, any distribution or series of
distributions to be made due to a Separation from Service shall commence no
earlier that the first day of the seventh month following the Separation from
Service. 

          11.15.   Distributions.  Upon Income Inclusion Under Section 409A of
the Code.  Upon the inclusion of any portion of the accrued liability recorded
on the Employer’s books into the Executive’s income as a result of the failure
of this non-qualified deferred compensation plan to comply with the requirements
of Section 409A of the Code, to the extent such tax liability can be covered by
the Executive’s accrued liability, a distribution shall be made as soon as is
administratively practicable following the discovery of the plan failure.

--------------------------------------------------------------------------------




          11.16.   Unfunded Agreement for ERISA Purposes.  This Agreement shall
be unfunded for tax purposes and for purposes of Title I of the Employee
Retirement Income Security Act of 1974 (“ERISA”), as amended from time to time.

          11.17.   Suicide or Misstatement.  No benefits shall be distributed if
the Executive commits suicide within two years after the Effective Date of this
Agreement, or if an insurance company which issued a life insurance policy
covering the Executive and owned by the Employer denies coverage (i) for
material misstatements of fact made by the Executive on an application for such
life insurance, or (ii) for any other reason.

IN WITNESS WHEREOF, the Employer and the Executive have executed this Agreement
on the date first above-written in the City of Fresno, Fresno County,
California.

United Security Bank

 

William F. Scarborough

“Employer”

 

“Executive”

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Dennis R. Woods

 

 

Chairman of the Board

 

 


--------------------------------------------------------------------------------




SCHEDULE A

NUMBER OF COMPLETE

 

APPLICABLE

 

YEARS OF SERVICE

 

PERCENTAGE

 

 

 

 

 

                    1

 

8 1/3%                

 

 

 

 

 

                    2

 

16 2/3%                

 

 

 

 

 

                    3

 

25%                

 

 

 

 

 

                    4

 

33 1/3%                

 

 

 

 

 

                    5

 

41 2/3%                

 

 

 

 

 

                    6

 

50%                

 

 

 

 

 

                    7

 

58 1/3%                

 

 

 

 

 

                    8

 

66 2/3%                

 

 

 

 

 

                    9

 

75%                

 

 

 

 

 

                    10

 

83 1/3%                

 

 

 

 

 

                    11

 

91 2/3%                

 

 

 

 

 

                    12 or more

 

100%                

 


--------------------------------------------------------------------------------




SCHEDULE B

BENEFICIARY DESIGNATION

TO:

The Administrator of United Security Bank,
Executive Salary Continuation Agreement

                    Pursuant to the provisions of my Executive Salary
Continuation Agreement with United Security Bank, permitting the designation of
a beneficiary or beneficiaries by a participant, I hereby designate the
following persons and entities as primary and secondary beneficiaries of any
benefit under said Agreement payable by reason of my death:

NOTE: To name a trust as beneficiary, please provide the name of the trustee and
the exact date of the trust agreement.

In the event the primary beneficiary is not the spouse of the Executive, the
spouse of the Executive will need to sign the Spousal Consent below and such
signature must be notarized.

Primary Beneficiary:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name

Address

Relationship

 

 

 

Secondary (Contingent) Beneficiary:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name

Address

Relationship

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name

Address

Relationship

THE RIGHT TO REVOKE OR CHANGE ANY BENEFICIARY DESIGNATION IS HEREBY RESERVED.
ANY PRIOR DESIGNATION OF PRIMARY BENEFICIARIES AND SECONDARY BENEFICIARIES IS
HEREBY REVOKED.

The Administrator shall pay all sums payable under the Agreement by reason of my
death to the Primary Beneficiary, if he or she survives me, and if no Primary
Beneficiary shall survive me, then to the Secondary Beneficiary, and if no named
beneficiary survives me, then the Administrator shall pay all amounts in
accordance with the terms of my Executive Salary Continuation Agreement.  In the
event that a named beneficiary survives me and dies prior to receiving the
entire benefit payable under said Agreement then and in that event, the
remaining unpaid benefit payable according to the terms of my Executive Salary
Continuation Agreement shall be payable to the personal representatives of the
estate of said beneficiary who survived me but died prior to receiving the total
benefit provided by my Executive Salary Continuation Agreement.

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

William F. Scarborough

Dated:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 


--------------------------------------------------------------------------------




CONSENT OF THE EXECUTIVE’S SPOUSE

TO THE ABOVE BENEFICIARY DESIGNATION:

I, ________________________, being the spouse of William F. Scarborough, after
being afforded the opportunity to consult with independent counsel of my
choosing, do hereby acknowledge that I have read, agree and consent to the
foregoing Beneficiary Designation which relates to the Executive Salary
Continuation Agreement entered into by my spouse on ______________, 2006. I
understand that the above Beneficiary Designation adversely affects my community
property interest in the benefits provided for under the terms of the Executive
Salary Continuation Agreement.  I understand that I have been advised to consult
with an attorney of my choice prior to executing this consent, so that such
attorney can explain the effects of this consent.

Dated:_____________, 2006

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

--------------------------------------------------------------------------------

,  Spouse

 

ACKNOWLEDGEMENT

STATE OF CALIFORNIA)
                                        )ss
COUNTY OF FRESNO)

          On this ______ day of ___________, 2006, before me
___________________, a Notary Public in and for said State, personally appeared
___________________, personally known to me to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his authorized capacity, and that by his signature on the instrument the
person, or entity upon behalf of which the person acted, executed the
instrument.

___________________________________________________

 

___________________________, Notary Public

 

Commission expiration: __________, 20__


--------------------------------------------------------------------------------